Per Curiam.
It was for claimant to establish a contract of employment. The contract between the claimant and the Netherland Dairy Co., Inc., is written; it might be called a contract of bailment, or under it the parties might be common adventurers. (Doggett v. Waterloo Taxicab Company, 3 B. W. C. C. 371.) Or claimant might be an independent contractor. Whatever the relation of the parties is it is not one of employer and employee. (Matter of Beach v. Velzy, 238 N. Y. 100; Matter of Litts v. Risley Lumber Co., 224 id. 321, 324.) Van Kirk, P. J., Hinman, Davis, Whitmyer and Hill, JJ., concur. Award reversed, and claim dismissed, with costs against the State Industrial Board.